Citation Nr: 0730176	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
mechanical low back strain with spondolylithesis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Little Rock, Arkansas, which denied claims for an 
increased rating for the veteran's low back disability and 
entitlement to TDIU.  

The veteran testified before the undersigned at an April 2007 
hearing at the VA Central Office.  A transcript has been 
associated with the file.  The veteran requested that the 
record be held open for 30 days following the hearing so that 
he could submit additional evidence to the Board.  
Thereafter, the Board did not receive any additional evidence 
or receive a request for additional time to submit relevant 
evidence.  As such, the Board may proceed with appellate 
review. 


FINDINGS OF FACT

1.  The veteran's service-connected mechanical low back 
strain with spondolylithesis has been manifested by forward 
flexion to 80 degrees without pain and a combined range of 
motion of 220 degrees, pain and fatiguability, worsening on 
repetition, and a single instance of abnormal spinal 
curvature. 

2.  The veteran has one service-connected disability - 
mechanical low back strain with spondolylithesis, which is 
rated as 20 percent disabling.  This evaluation does not meet 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

3.  The veteran's service connected disability is not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for mechanical low back strain with spondolylithesis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, to include 
TDIU, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2005 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his mechanical low back strain with 
spondolylithesis.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine, excepting degenerative disc 
disease, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5237-5243.  The Formula provides, in relevant part, that a 
20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  Id.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The veteran's thoracolumbar range of motion was tested at his 
March 2005 and March 2006 VA examinations.  The March 2005 
examination report indicates that the veteran has forward 
flexion to 90 degrees.  He had extension to 16 degrees and 
bilateral rotation and lateral flexion to 30 degrees in all 
ranges.  Rounding the range of motion results to the nearest 
5 degrees, the veteran's combined range of motion was 225 
degrees.  He had some slight lumbar curvature.  There is no 
indication of spasms.  The March 2006 examination report 
shows that the veteran had forward flexion to 88 degrees, 
with pain between 80 and 88 degrees.  He had extension to 12 
degrees, lateral flexion to 20 degrees bilaterally, and right 
rotation to 55 degrees with left rotation to 35 degrees.  
Rounding the range of motion results to the nearest 5 
degrees, the veteran's combined range of motion was 220 
degrees without pain.  There was no indication of muscle 
spasms and his spine curvature was normal.  Even if the 
forward flexion reduced by pain to 80 degrees is used, the 
veteran's range of motion greatly exceeds the criteria for a 
40 percent rating.  See 38 C.F.R. § 4.71a, DC 5237-5243.  

The Board has considered the veteran's complaints of 
limitation of motion due to pain and the restriction on his 
activities as a result of his back disability.  The rating 
criteria, however, are based on objective medical evidence, 
not the veteran's subjective complaints.  Despite the 
veteran's complaints, the criteria for a higher rating have 
not been met based on the orthopedic manifestations of his 
disability.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

The veteran has complained of radiating pain and weakness.  
He has received injections to deal with pain.  He reported in 
March 2006 that he had taken to his bed, of his own accord, 
five times in the previous year due to flare ups.  The 
examinations and treatment notes do not reveal any associated 
neurological deficit in sensation, motion or reflexes.  Pain, 
whether or not it radiates, is incorporated into the General 
Ratings Formula discussed above.  Id.  The Board concludes 
that there is no distinct neurological complication meriting 
an independent rating. 

The Board has also considered the criteria of DeLuca, supra.  
The veteran retains most of his spinal range of motion.  He 
complains of pain and fatiguability, worsening on repetitious 
motion.  The Board notes that the veteran receives a 20 
percent rating due to some abnormal curvature of the lumbar 
spine.  The Board also notes that this abnormal curvature has 
appeared on only one of the examinations and not at all in 
the treatment records.  His range of motion, as discussed, 
would not merit even a 10 percent rating.  The combination of 
his complained of pain, fatiguability and worsening on 
repetition and the instance of spinal curvature has been more 
than amply compensated by his current 20 percent rating.  The 
Board concludes that an increase based on the criteria of 
DeLuca is not warranted.  

The Board has considered whether the application of another 
Diagnostic Code would result in a higher rating.  The General 
Ratings Formula discussed above covers most spinal 
disabilities.  See 38 C.F.R. § 4.71a, supra.  The exception 
is the alternative Ratings Formula for Intervertebral Disc 
Syndrome under DC 5243.  Id.  The veteran has not been 
diagnosed with intervertebral disc syndrome and the Board 
concludes that the application of this DC is not warranted.  
There are no other spinal DCs which would afford a rating in 
excess of 20 percent.  Id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The veteran contends that his service connected back 
disability is of such severity that he has become 
unemployable and entitled to TDIU.  For the reasons that 
follow, the Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's sole service-connected disability is his 
mechanical low back strain with spondolylithesis.  As 
discussed above, the veteran's rating is 20 percent.  
38 C.F.R. § 4.25.  The veteran does not meet the schedular 
criteria listed in 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran has reported holding several jobs during the 
course of this appeal.  At his March 2005 VA examination, he 
reported working for a toy store, and lost his job following 
absenteeism that he attributed to his back.  He reported 
working at a camp which he voluntarily left to find something 
different.  The veteran has reported being unable to find a 
job that would not cause aggravation to his back.  The March 
2006 examiner indicated that he saw no reason that the 
veteran could not work a sedentary job.  The Board finds no 
competent medical evidence to the contrary.  The veteran has 
also completed some college education and there is no given 
reason that he cannot return to school to complete a program 
allowing him to find sedentary employment.  The veteran has 
not required frequent hospitalization or treatment, such that 
employment would be impossible, nor has his back disability 
been shown to be particularly severe.  The Board concludes 
that the veteran is employable, when taking his work and 
educational history into account.  In fact, during the course 
of his April 2007 hearing, the veteran indicated he was 
employed, working 40 hours per week in the field of security. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back strain with spondolylithesis is denied

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


